' ' , 0 _
' September‘4 2 15 R=cE\vED\N
CGURT OF CRIM|NAL APpEALS

Abe l Acosta, Clerk \‘ SEP 1023%

Court of Criminal Appea1s
Post Office Box 12308 . '
Austin, trean 78711-2308 Abe{AcoSia,C!en<

Re: Trial No. Wll-52654-Y(B)

Writ No.

Dear Mr. Acosta:

Please file the enclised objection. The trial court`
stated they were forwarding their findings within three

working days.

Thank you fdr presenting this to the Court.

Sincerely,

,\

6 o/u z/)z.o //f/?/wz/vo¢`; n
Gonzalo Hernandez, #1301383
Polunsky Unit '
3872 Fm 350 South
Livingston, Texas 77351

. @‘2,67§1~<>2

IN THE COURT OF CRIMINAL APPEALS

 

OF TEXAS
Ex PARTE `§
§§ Trial Court No. Wll-52654-Y(B)
§ ,
§ WritLNo.
§
GONZALO HERNANDEZ §

APPLICANT's cedachoNS To THE TRIAL coURT!S oRDER
FINDING No coNTRovERTED, PREVLQUSLY UNRESOLVED
FACTUAL ISSUES REQUIRING A HEARING.

Applicant strenuously objects to the trial court's finding
stating that there are no factual issues requiring a hearing. In
his subsequent habeas corpus application Applicant was very care-

ful to closely follow the rules governing subsquent writ applicat-

ions.

On Octoker 14, 2014, Applicant filed his original habeas
corpus application alleging three instances of ineffective ass-

istance of counsel. The writ was denied on April 15, 2015.

When Applicant received a copy of his counsel affidavit
in December 2014, alerting Applicant that the jury did not be-
lieve a single word of testimony from the child complainanti
and that the jury convicted Applicant solely on the basis of his
confession, this unleashed a host of Constitutional error that

Applicant presented in his second habeas corpus application.

At the time Applicant filed his original application there

was no way for him to know information former counsel Bruse Anton

reveared in his December ll, 2014 Affidavit. And even if Applicant
was somehow deliquent, his pleadings are still protected under Art-
icle ll.O7 § 41 because "but for Constitutional error, no rational

jury would havngound applicant guilty beyond a reasonabhe doubt."

All twelve jurors in Applicant's [did not] believe the
child complainant (so there is reasonabie`doubt), but the jury did
state that they convicted solely on Applicant's non-judicial con-
fession.§ee_oounsel's‘Affidavit, Exhibit A.

If jury did not believe the live testimony of the complain-
ant, then the State of Texas [did not] prove guilt beyond a reason-
able doubt to meet Due Process requiredments. And if the Court
really looks, they would be hard-pressed to find that the jury

convicted Appiicant of any offense.as alleged in the indictment.

Accordingly, Applicant now prays that this Honorable Court
will not adopt the findings of the trial court but instead re-

mand for further findings.

Respectfully Submitted

@o,v 2,,9¢_0 /J;¢zw)/vozz _
Gonzalo Hernandez, #1801383
Polunsky Unit

3872 Fm 3SOhSouth
Livingston, Texas _ 77351

Executed: Septemb§r Q l 2015.